Title: To Thomas Jefferson from William MacCreery, 19 March 1806
From: MacCreery, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington 19 Mar: 1806
                        
                        A number of Gentlemen of both Houses of Congress having express’d a great desire to see in print, the Sermon
                            preach’d to us on the 9th. Inst. by the Reverend Mr. Glendy; and knowing how gratifying & flattering it woud be to that
                            Gentleman to have your name & sanction to the measure; I take the liberty of enclosing a paper for that purpose; to
                            which, shou’d you think proper to put your name, you will please mention the number of copies you wish sent to you. 
                  Pray
                            pardon this freedom, & believe me to be with the greatest respect Sir Your mo: Ob Sert
                        
                            Wm. MacCreery
                            
                        
                    